OPINION — AG — QUESTION(1): TO PREPARE AND MAINTAIN A COMPREHENSIVE STATE OUTDOOR RECREATION PLAN? — YES, QUESTION(2): TO DEVELOP, OPERATE, AND MAINTAIN OUTDOOR RECREATION AREAS AND FACILITIES? — YES, QUESTION(3): TO ACQUIRE LAND, WATERS, AND INTERESTS IN LAND AND WATERS FOR RECREATION PURPOSES — YES, QUESTION(4): TO ENTER INTO CONTRACTS AND AGREEMENTS WITH THE UNITED STATES AND AN APPROPRIATE AGENCY THEREOF? — YES, QUESTION(5): TO KEEP FINANCIAL AND OTHER RECORDS RELATIVE TO SUCH CONTRACTS AND AGREEMENTS? — YES, QUESTION(6): TO FURNISH APPROPRIATE OFFICIALS OF THE UNITED STATES SUCH REPORTS AND INFORMATION AS ARE REQUIRED FOR THE CONDUCT OF THE GRANT PROGRAMS? — YES, QUESTION(7): TO COORDINATE ITS RECREATION ACTIVITIES WITH THOSE OF OTHER STATE AGENCIES AND GOVERNMENTAL UNITS? — YES, QUESTION(8): TO RECEIVE FEDERAL MONEY? — YES, QUESTION(9): TO DISBURSE FEDERAL MONEYS — YES, QUESTION(10): TO ASSURE THE UNITED STATES THAT THE STATE HAS THE ABILITY AND INTENTION TO FINANCE ITS SHARE OF ANY PROJECTS PROPOSED? — YES, QUESTION(11): TO ASSURE THAT AREAS ACQUIRED OR DEVELOPED WITH MONEY GRANTED FROM THE FUND WILL BE OPERATED AND MAINTAINED FOR PUBLIC RECREATION PURPOSES? — YES, QUESTION(12): TO ENTER INTO AGREEMENT ON BEHALF OF POLITICAL SUBDIVISIONS AND PUBLIC AGENCIES, AND TO REQUIRE FROM SUCH ENTITIES THE NECESSARY FINANCIAL AND OTHER ASSURANCES? — YES  CITE: 70 O.S. 1961 344 [70-344], 19-360.2 (HARVEY CODY)